DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are objected to because the figures 1-11 and 13-18 appear to be colored, computer generated images, or photos rather than the required black and white drawings.  Furthermore, the drawings are not clear due to the “shading”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 5, a semi-colon “;” should be inserted after “tank”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, the recitation of “tank:” is confusing.  It is unclear as to whether “tank” is same as “a sponson tank” as at line 3.  Furthermore, if “tank:” is separate from “a sponson tank” then, it should be recited as --a tank;--.  If the same, then “tank:” should be deleted.
Claim 1 recites the limitation "the first buoyant sponson tank" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether or not "the first buoyant sponson tank" is the same as “a sponson tank”.  For the purposes of this action, “the first buoyant sponson tank”  is interpreted as “the sponson tank”.
Claim 7 recites the limitation "the first buoyant sponson tank" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether or not "the first buoyant sponson tank" is the same as “a sponson tank”. For the purposes of this action, “the first buoyant sponson tank”  is interpreted as “the sponson tank”.
Claim 8 recites the limitation "the first buoyant sponson tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether or not "the first buoyant sponson tank" is the same as “a sponson tank”. For the purposes of this action, “the first buoyant sponson tank”  is interpreted as “the sponson tank”.
Claim 10 recites the limitation "the first buoyant sponson tank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether or not "the first buoyant sponson tank" is the same as “a sponson tank”.  For the purposes of this action, “the first buoyant sponson tank”  is interpreted as “the sponson tank”.
Claim 13 recites the limitation "the first buoyant sponson tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether or not "the first buoyant sponson tank" is the same as “a sponson tank”.  For the purposes of this action, “the first buoyant sponson tank”  is interpreted as “the sponson tank”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 13-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruer et al (US 2004/0169376).
As to claim 1, Ruer et al discloses a lift system for supporting a structure (a buoyancy thrust system for raising blades 4c of a wind generator; figures 8-10; paragraph (0084)), the lift system comprising: a sponson tank that extends from a first end to a second end (a top half-pylon 3b that extends from a lower end to an upper end; figures 8-1 0; paragraph (0086)); a first sponson well having a bore with a predetermined width, the bore configured to receive the sponson tank (a bottom half-pylon 3a with an inside diameter 81 larger than the outside diameter 80 of top half-pylon 3b in order to receive the top half-pylon 3b; figure 7; paragraph (00511); a mechanical assembly extending from the second end of the sponson tank (an assembly formed by electricity generator 4a and shaft 4b extending from the upper end of the top half-pylon 3b; figure 1; paragraph [00511), the mechanical assembly to transfer a load of a structure disposed on the mechanical assembly to the sponson tank (the electricity generator 4a and shaft 4b transfer a load of blades 4c disposed on the electricity generator 4a and shaft 4b to the top half-pylon 3b; figure 1; paragraph (00511); and wherein the sponson tank is configured to be displaced by a volume of fluid that is external to the sponson tank such that the sponson tank provides a predetermined buoyant force against the structure by way of the mechanical assembly to cause the structure to be displaced vertically (the top half-pylon 3b is configured to be raised by a volume of sea water, external to the top half-pylon 3b such that the top half-pylon 3b provides an amount of buoyant thrust to the blades 4c via the electricity generator 4a and shaft 4b, thereby causing the blades 4c to be vertically displaced; figures 8-10; paragraphs [0051), [0086-00891). 
As to claim 9, Ruer et al discloses the lift system of claim 1, wherein the volume of fluid that is external to the sponson tank is received via a fluid passageway defined by the first sponson well (the volume of sea water is put into communication with the inside of the bottom 
half-pylon 3a via an orifice 50 (fluid passageway); figures 8-10; paragraph [00871). 
As to claim 10, Ruer et al discloses the lift system of claim 9, wherein the volume of fluid comprises water (the volume of fluid is sea water surrounding the lower half-pylon 3a; figures 8-1 0; paragraph (00871), and wherein the fluid passageway of the first sponson well includes an inlet configured to receive the water from outside of the sponson well and an outlet to provide the water within the sponson well to cause the sponson tank to provide the predetermined buoyant force against the structure (the orifice 50 provided in the wall of the lower half-pylon 3a is defined by a tubular cavity 87 having an inlet side and outlet side comprising a valve to deliver a wetted volume and buoyancy force; figures 8-10; paragraph (0087). 
As to claim 11, Ruer et al discloses the lift system of claim 1 0, wherein the volume of fluid that is external to the sponson tank is provided by a pump that communicates the volume of fluid from within the sponson tank (the bottom half-pylon 3a will continue to be filled by the use of fire pumps on a surfaee vessel 11; paragraph (00091). 
As to claim 13, Ruer et al discloses the lift system of claim 1, further comprising an access tower extending from the second end of the sponson tank, the access tower including a substantially cylindrical body with a water tight access hatch (the upper half-pylon 3b is a leak tight hollow tubular body comprising a hatch and stairs running the length of the hollow body to access the top platform; paragraphs 
(0022), (0023)).
As to claim 14, Ruer et al discloses the lift system of claim 13, further comprising a ladder disposed within the access tower and/or on an external surface of the access tower (access ladder 61 on an external surface of the upper half-pylon 3b; figure 11; paragraph [00941). 
As to claim 16, Ruer et al discloses the lift system of claim 1, wherein said sponson tank is configured to contain ballast to either increase or decrease the predetermined buoyant force against the structure to be displaced vertically (during the installation operation a coffer-dam 100 is preinstalled adding additional buoyancy and ballasting the base under better conditions of safety; paragraph (00951). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruer et al in view of Nottingham (US 2018/0100281).
As to claim 2, Ruer et al discloses the lift system of claim 1. Ruer et al further discloses wherein the bore of the first sponson well includes metal (the pylon or support is made essentially of metal assembled of cylinders having a bore placed end to end; paragraph (0026]). Ruer et al fails to disclose wherein the first sponson well includes a sheet pile lining. Nottingham discloses wherein the first sponson well includes a sheet pile lining (a sleeve pile capable of being bent to accomplish several tasks; figure 8; paragraphs [0057], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lift system of Ruer et al to provide wherein the bore of the first sponson well includes a sheet pile lining, as taught by Nottingham, in order to provide a plentiful construction material capable of being watertight, assembled without specialty tools, and retaining concrete/grout to create a structural section. 
As to claim 3, Ruer et al discloses the lift system of claim 1. Ruer et al further discloses wherein the bore of the first sponson well includes a cylindrical shaft (the tubular bodies of the upper and lower half-pylons 3a and 3b are tubular defining an elongated cavity that is preferably cylindrical; figures 4-7; paragraph [0022]). Ruer et al fails to disclose wherein a wall liner disposed within a cavity defined by the sheet pile lining. Nottingham discloses wherein a wall liner disposed within a cavity defined by the sheet pile lining (a sheet pile lining capable of being bent to form a column or conduit; figure 8; paragraphs [0057], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lift system of Ruer et al to provide wherein a wall liner disposed within a cavity defined by the sheet pile lining, as taught by Nottingham, in order to provide a bendable non permeable internal support for the half-pylon adding an additional layer of protection and a sleeve for the half pylon to slide across during deployment. 
As to claim 4, Ruer et al in view of Nottingham, the lift system of claim 3. Ruer et al fails to disclose wherein the cylindrical shaft wall comprises a cylindrical fiber reinforced polymer liner. Nottingham discloses wherein the cylindrical shaft wall comprises a cylindrical fiber reinforced polymer liner (the sheet pile is made of fiberglass (fiber reinforced polymer) capable of being bent to create a column or conduit; figure 8; paragraphs (0057], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lift system of Ruer et al to provide wherein the cylindrical shaft wall comprises a cylindrical fiber reinforced polymer liner, as taught by Nottingham, in order to provide a non-corrosive fiberglass liner capable of protecting the rolled and welded metal of the half-pylons extending the service life of the pylon and reducing maintenance costs. 
As to claim 5, Ruer et al in view of Nottingham disclose the lift system of claim 4. Ruer et al fails to disclose further comprising a layer of concrete disposed within the first sponson well between the sheet pile lining and the cylindrical shaft wall liner to reinforce the cylindrical shaft wall liner. Nottingham discloses further comprising a layer of concrete disposed within the first sponson well between the sheet pile lining and the cylindrical shaft wall liner to reinforce the cylindrical shaft wall liner (a sheet pile capable of being bent that can be easily slipped together to create a column where concrete 840 can be used to fill any annulus creating a structural section; figure 8; paragraph [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lift system of Ruer et al to provide further comprising a layer of concrete disposed within the first sponson well between the sheet pile lining and the cylindrical shaft wall liner to reinforce the cylindrical shaft wall liner, as taught by Nottingham, in order to provide additional support for the liner and the cylinder it is disposed into while acting as a ballast for the pylon. 
As to claim 6, Ruer et al in view of Nottingham disclose the lift system of claim 3. Modified Ruer et al further discloses comprising at least one metal channel guide track mounted to the cylindrical shaft wall liner (a rectilinear bar 30 (guide track) having skids 17a is secured to inside wall 86 allowing for cylindrical guidance and skids 17 are U-shaped to prevent rotation of the top half-pylon 3b; figures 5, 6; paragraph [0079]), the at least one metal channel guide track extending along a longitudinal axis of the first sponson well (the rectilinear bars 30 extend parallel to the axis 82 of the lower half-pylon 3a creating equivalent cylindrical guidance; figures 5, 6; paragraph (0079]).
As to claim 7, Ruer et al in view of Nottingham disclose the lift system of claim 6. Modified Ruer et al discloses wherein the sponson tank of the first sponson well includes an outer frame member configure to engage the at least one metal channel guide track such that movement of the sponson tank is confined to a vertical axis that extends substantially parallel with the longitudinal axis of the first sponson well (a rectilinear bar 30 (guide track) having skids 17a is secured to inside wall 86 allowing for cylindrical guidance and skids 17 are U-shaped to prevent rotation of the top half-pylon 3b; figures 5, 6; paragraph (0079]). 
As to claim 8, Ruer et al in view of Nottingham disclose the lift system of claim 7. Modified Ruer et al discloses wherein the predetermined buoyant force provided by the sponson tank is supplied to the structure along a direction that extends along the vertical axis (a force F moves the top half-pylon 3b and generator 4 in an upward direction along the vertical axis 82 of tubular cavity 87 until the force F comes into equilibrium with the downwardly-directed force P; figures 7-10; paragraphs [0087], [0088]). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruer et al in view of Phuly (US 2011/0061321).  
As to claim 12, Ruer et al discloses the lift system of claim 1. Ruer et al further discloses wherein the mechanical assembly comprises a metal frame (the upper half-pylon 3b is comprised of rolled and welded steel; paragraph (0026]). Ruer et al fails to disclose wherein the metal frame having a conical shape based on a plurality of elongate support members that extend from the sponson tank. Phuly discloses wherein the metal frame having a conical shape based on a plurality of elongate support members that extend from the sponson tank (a lattice tower 200 configured for use in offshore applications that is fitted with a wind tower receiving component at its top, figure 19 shows the lattice tower 200 in a conical shape with a plurality of elongate support members extending from foundation 100; figure 19; paragraph 
(0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lift system of Ruer et al to provide wherein the metal frame having a conical shape based on a plurality of elongate support members that extend from the sponson tank., as taught by Phuly, in order to provide an integrated support grid capable of raising the wind tower components to a higher elevation without the need for using different top or bottom half-pylons of Ruer et al.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest further comprising at least a second buoyant sponson tank, the second buoyant sponson tank having an associated sponson well and being configured to supply a buoyant force substantially equal to the predetermined buoyant force provided by the first buoyant sponson tank. 
In the closest prior art Ruer et al discloses a sponson tank having an associated sponson well and being configured to supply a buoyant force (a bottom half-pylon 3a (sponson well) with in inside diameter 81 larger than the outside diameter 80 of top half-pylon 3b in order to receive the top half-pylon 3b (sponson tank) configured to be raised by a volume of sea water, external to the top half-pylon 3b such that the top half-pylon 3b provides an amount of buoyant thrust to the blades 4c via the electricity generator 4a and shaft 4b, thereby causing the blades 4c to be vertically displaced; figures 7-10; paragraph [0051), [0084), [0086-0089)). 
Ruer et al and the references of record fail to disclose further comprising at least a second buoyant sponson tank, the second buoyant sponson tank having an associated sponson well and being configured to supply a buoyant force substantially equal to the predetermined buoyant force provided by the first buoyant sponson tank. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this system, because none of the references uncovered disclosed the nuances of the instant claim in a cumulative manner while still allowing for a plausible motivation to combine said references. Ruer et al system fails to disclose the use of a second sponson tank and associated well system within the initial lifting system during the installation of the wind generator system. The idea of including an additional lifting system for a second wind turbine comprising a second tank and well would be obvious since the use of multiple turbines to collect a greater amount of energy from wind is well known in the art. However, using more than one tank and well system within a single lift system on a single wind turbine is not obvious. The mounting location of the turbine is not distributed over any horizontal distance and the connection between the turbine and the tank is at a singular location, and so adding the additional tank would not be an obvious modification to Ruer et al. The references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678